Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for allowance

1.	Claims 1-30 are allowed.

2.	The following is an examiner' s statement of reasons for allowance: Applicant has filed a terminal disclaimer of prior Patent No. 10/870263. The terminal disclaimer filed on May 19, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior Patent No. 10/870263 has been reviewed and is accepted. The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the recited polymeric sheet further including where each of the two elastomeric layers comprises a material having a flexural modulus from about 50 MPa to about 500 MPa and a melting point from about 90°C to about 220°C.
The prior art does not teach motivation or suggestion for modification to make the invention as instantly claimed.
Any comments considered by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781